Fish, C. J.
Some of the grounds of the motion for new trial wholly fail to comply with rules of practice often announced and applied by this court, and therefore present no question for adjudication. Such of the grounds as are good in form are so clearly without substantive merit, and the points therein involved are so well settled adversely to the contentions of the movant, that they do not require more specific treatment. The evidence authorized the verdict, and the refusal of a new trial was not error.

Judgment affirmed.


All the Justices concur.